DETAILED ACTION
This action is in response to the submission filed on 9/27/2019.  Claims 1-25  are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note:
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).

Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of quantifying RNA-induced silencing complex (RISC) activity in a tumor tissue of a patient, comprising:

obtaining omics data from a tumor tissue of the patient, wherein the tumor tissue is subtype luminal A breast cancer tissue;

quantifying the RISC activity from the omics data using a probabilistic graphical pathway model having a plurality of pathway elements;

wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs; and

wherein at least one of the factor graphs models the RISC and comprises at least one of AGO1, AGO2, AGO3, and AGO4.

The limitations of “quantifying the RISC activity from the omics data using a probabilistic graphical pathway model having a plurality of pathway elements; wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs; and wherein at least one of the factor graphs models the RISC and comprises at least one of AGO1, AGO2, AGO3, and AGO4” are abstract ideas because they are directed to a mathematical abstract. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “quantifying…using a pathway model” is figurative language to describe executing a mathematical model in order to calculating RISC activity. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations of RISC activity.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “obtaining omics data from a tumor tissue of the patient, wherein the tumor tissue is subtype luminal A breast cancer tissue”.
The first additional limitation of “obtaining omics data from a tumor tissue of the patient, wherein the tumor tissue is subtype luminal A breast cancer tissue” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions, merely obtaining omics data to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of assessing RISC activity in a tumor tissue, but, as drafted, the claim only calculates a RISC activity rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 7, applying step 1, the preamble of claim 7 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 7 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of detecting RNA-induced silencing complex (RISC) activity in a tumor tissue of a patient, comprising: 

obtaining omics data from the tumor tissue of the patient; and 

detecting the RISC activity in the patient by inputting the omics into a probabilistic graphical pathway model, 
wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets; and 

calculating from the omics data in the pathway model a RISC activity.

The limitations of “detecting the RISC activity in the patient by inputting the omics into a probabilistic graphical pathway model, wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets; and calculating from the omics data in the pathway model a RISC activity” are abstract ideas because they are directed to a mathematical abstract. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “calculating…a RISC activity” is language to describe executing a mathematical model in order to calculate RISC activity. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations of RISC activity.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “obtaining omics data from the tumor tissue of the patient”.
The first additional limitation of “obtaining omics data from the tumor tissue of the patient” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions, merely obtaining omics data to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of assessing RISC activity in a tumor tissue, but, as drafted, the claim only calculates a RISC activity rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 14, applying step 1, the preamble of claim 14 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 14 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of predicting overall survival of a patient having subtype luminal A breast cancer, comprising: 

obtaining omics data from a tumor tissue of the patient; 

quantifying the RISC activity from the omics data using a probabilistic graphical pathway model having a plurality of pathway elements; 

wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs, and wherein at least one of the factor graphs models the RISC with AGO2; and 

diagnosing the patient as having a decreased overall survival when decreased RISC-AGO2 activity is detected.

The limitations of “quantifying the RISC activity from the omics data using a probabilistic graphical pathway model having a plurality of pathway elements; wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs, and wherein at least one of the factor graphs models the RISC with AGO2;” are abstract ideas because they are directed to a mathematical abstract. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “quantifying…using a pathway model” is figurative language to describe executing a mathematical model in order to calculate RISC activity. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations of RISC activity.
The limitation of “diagnosing the patient as having a decreased overall survival when decreased RISC-AGO2 activity is detected” is an abstract ideas because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by mentally diagnosing a patient or using a piece of paper to write down the diagnosis. Similar to collecting information, analyzing it, and display certain results, the limitations here are abstract ideas for covering mentally collecting results of a mathematical calculation and mentally diagnosing the patient.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “obtaining omics data from a tumor tissue of the patient.”
The first additional limitation of “obtaining omics data from a tumor tissue of the patient” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions, merely obtaining omics data to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of assessing RISC activity in a tumor tissue, but, as drafted, the claim only calculates a RISC activity rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 18, applying step 1, the preamble of claim 18 claims a computer system so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 18 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites “
A computer system for omics analysis, comprising: 

an omics database informationally coupled to an analysis engine; 

wherein the omics database stores omics data of a patient; 

wherein the analysis engine is programmed to: 

(a) receive the omics data from the omics database; 

(b) calculate, using the omics data and a probabilistic graphical pathway model a RISC activity; 

(c) wherein the probabilistic graphical pathway model has a plurality of pathway elements, and wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs; and 

(d) wherein at least one of the factor graphs models the RISC and comprises at least one of AGO1, AGO2, AGO3, and AGO4.

The limitations of “(b) calculate, using the omics data and a probabilistic graphical pathway model a RISC activity; (c) wherein the probabilistic graphical pathway model has a plurality of pathway elements, and wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs; and  (d) wherein at least one of the factor graphs models the RISC and comprises at least one of AGO1, AGO2, AGO3, and AGO4” are abstract ideas because they are directed to a mathematical abstract. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the limitation of “calculating…using a pathway model…a RISC activity” is figurative language to describe executing a mathematical model in order to calculating RISC activity. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations of RISC activity.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites one additional limitation: “(a) receive the omics data from the omics database”.
The first additional limitation of “(a) receive the omics data from the omics database” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. Similar to obtaining information about transactions, merely obtaining omics data to perform an abstract idea does not add a meaningful limitation to the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of assessing RISC activity in a tumor tissue, but, as drafted, the claim only calculates a RISC activity rather than using those results for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “A computer system” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraph [0044] of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Claims 2-6, 8-13, 15-17 and 19-25 are further directed to the omics data, the pathway model and the updating of patient’s records, which amounts to mathematical concepts, and mental processes as indicated above. If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical concepts but for the recitation of generic computer components and insignificant extra-solution activity, then it falls within the “Mathematical concept” and “Mental Concept” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
Independent claim 18 and its dependent claims 19-25  are drawn to a system for omics analysis, comprising a “database”, and “analysis engine”.  The system could be interpreted to comprise only software elements.  According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se.  If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/062505 (“Vaske”) in view of “MicroRNA expression profiling of human breast cancer identifies new markers of tumor subtype” (“Blenkiron”), both provided by Applicant.
Regarding claim 1, Vaske teaches:

obtaining omics data from a tumor tissue of the patient, wherein the tumor tissue is breast cancer tissue (note: ‘omics’ refers to various disciplines in biology whose names end in the suffix -omics, such as genomics, proteomics, metabolomics, metagenomics, phenomics and transcriptomics; Vaske: para [0017], “We have collected high throughput data at several molecular levels derived from fresh frozen samples from primary tumors, matched blood, and with known micrometastases status, from approximately 110 breast cancer patients (further referred to as the MicMa dataset). These patients are part of a cohort of over 900 breast cancer cases with information about presence of disseminated tumor cells (DTC), long-term follow-up for recurrence and overall survival”; para [00292], “PARADIGM analysis can also be used to connect genomic alterations at multiple levels such as DNA methylation or copy number, mRNA and miRNA expression and can thus integrate any number of omics layers of data in each individual sample”); 

using a probabilistic graphical pathway model having a plurality of pathway elements (Vaske: para [0034], “creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway, (iii) providing a biological sample from the individual wherein the biological sample comprises at least one endogenous entity comprised in one of the curated pathways”; para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute, where the pathway elements are cross-correlated and assigned specific influence levels on at least one pathway to so construct a probabilistic pathway model (PPM). Measured attributes for multiple elements of a patient sample are then used in conjunction with the PPM to so produce a patient sample specific dynamic pathway map (DPM)”); 

wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs (Vaske: para [0039], “The invention also provides a probabilistic graphical model (PGM) framework having an output that infers the molecular pathways altered in a patient sample, the PGM comprising a plurality of factor graphs, wherein the factor graphs represent integrated biological datasets”); and 

wherein at least one of the factor graphs models (Vaske: para [0039], “The invention also provides a probabilistic graphical model (PGM) framework having an output that infers the molecular pathways altered in a patient sample, the PGM comprising a plurality of factor graphs, wherein the factor graphs represent integrated biological datasets”; para [0034], “The invention provides a transformation method for creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway”).

Vaske does not teach but Blenkiron does teach:
quantifying RNA-induced silencing complex (RISC) activity in a tumor tissue of a patient (Blenkiron: page 2, “Pre-miRNAs are exported from the nucleus by Exportin-5 [24], processed by
the RNase III enzyme Dicer, and incorporated into an Argonaute-containing RNA-induced silencing complex (RISC) [25]. Within the silencing complex, miRNAs pair to the messages of protein-coding genes, usually through imperfect base-pairing with the 3'-untranslated region (3'UTR), thereby specifying the post-transcriptional repression of these target mRNAs [6,26]”; Abstract, “Results: Here we report the analysis of miRNA expression in 93 primary human breast tumors, using a bead-based flow cytometric miRNA expression profiling method. Of 309 human miRNAs assayed, we identify 133 miRNAs expressed in human breast and breast tumors. We used mRNA expression profiling to classify the breast tumors as luminal A, luminal B, basal-like, HER2+ and normal-like”);

wherein the tumor tissue is subtype luminal A (Blenkiron: page 2, “One of these classifiers can be used as a single sample predictor (SSP) to assign individual samples to one of five
breast tumor subtypes: luminal A, luminal B, basal-like, HER2+ and normal breast-like [65,69,70,76]”; Figure 2, “(a) Clustering of 51 tumor samples that could be classified as basal-like (red), HER2+ (pink), luminal A (dark blue), luminal B (light blue) or normal-like (green) over 38 miRNAs with Benjamini-Hochberg adjusted Kruskal-Wallis p < 0.05. (b) Clustering of 24 tumor samples classified as luminal A (dark blue) or luminal B (light blue) over 9 miRNAs with Benjamini-Hochberg adjusted Wilcoxon p < 0.05”); 

quantifying the RISC activity from the omics data (Blenkiron: page 2, “Pre-miRNAs are exported from the nucleus by Exportin-5 [24], processed by the RNase III enzyme Dicer, and incorporated into an Argonaute-containing RNA-induced silencing complex (RISC) [25]. Within the silencing complex, miRNAs pair to the messages of protein-coding genes, usually through imperfect base-pairing with the 3'-untranslated region (3'UTR), thereby specifying the post-transcriptional repression of these target mRNAs [6,26]”; Abstract, “Results: Here we report the analysis of miRNA expression in 93 primary human breast tumors, using a bead-based flow cytometric miRNA expression profiling method. Of 309 human miRNAs assayed, we identify 133 miRNAs expressed in human breast and breast tumors. We used mRNA expression profiling to classify the breast tumors as luminal A, luminal B, basal-like, HER2+ and normal-like”) ); 

comprises at least one of AGO1, AGO2, AGO3, and AGO4 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of
DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being 
higher and DICER1 lower in ER- tumor samples (Figure 6).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 2, Vaske and Blenkiron teach:
The method of claim 1 wherein the omics data comprise copy number data (Vaske: para [0014], “New computational approaches are needed to connect multiple genomic alterations such as copy number”), transcription level data (Vaske: para [0024], “transcription level, a translation level, or a protein activity, while the measured attributes are preferably a mutation, a differential genetic sequence object, a gene copy number, a transcription level”), and miRNA data (Vaske: para [0064], “Figure 23 illustrates an exemplary distribution of unsupervised clusters and survival curves of the patients of the MicMa cohort according to CNA, mRNA expression, DNA methylation and miRNA expression).

Regarding claim 3, Vaske and Blenkiron teach:
The method of claim 1 wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets (Vaske: para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute”; para [0079], “Figure 38 illustrates gene and miRNA expression patterns of molecular subtype and outcome prediction in HGS- OvCa. (a) Tumors from TCGA and Tothill et at. separated into four clusters, based on gene expression, (b) Using a training dataset, a prognostic gene signature was defined and applied to a test dataset. (c) Kaplan-Meier analysis of four independent expression profile datasets, comparing survival for predicted higher risk versus lower risk patients. Univariate Cox p-value for risk index included, (d) Tumors separated into three clusters, based on miRNA expression, overlapping with gene-based clusters as indicated, (e) Differences in patient survival among the three miRNA-based clusters.).

Regarding claim 4, Vaske does not teach but Blenkiron does teach:
The method of claim 1 wherein the factor graph that models the RISC comprises AGO2 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being  higher and DICER1 lower in ER- tumor samples (Figure 6).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 7, Vaske teaches:
obtaining omics data from the tumor tissue of the patient (note: ‘omics’ refers to various disciplines in biology whose names end in the suffix -omics, such as genomics, proteomics, metabolomics, metagenomics, phenomics and transcriptomics; Vaske: para [0017], “We have collected high throughput data at several molecular levels derived from fresh frozen samples from primary tumors, matched blood, and with known micrometastases status, from approximately 110 breast cancer patients (further referred to as the MicMa dataset). These patients are part of a cohort of over 900 breast cancer cases with information about presence of disseminated tumor cells (DTC), long-term follow-up for recurrence and overall survival”; para [00292], “PARADIGM analysis can also be used to connect genomic alterations at multiple levels such as DNA methylation or copy number, mRNA and miRNA expression and can thus integrate any number of omics layers of data in each individual sample”); and 

by inputting the omics into a probabilistic graphical pathway model (Vaske: para [0034], “creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway, (iii) providing a biological sample from the individual wherein the biological sample comprises at least one endogenous entity comprised in one of the curated pathways”; para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute, where the pathway elements are cross-correlated and assigned specific influence levels on at least one pathway to so construct a probabilistic pathway model (PPM). Measured attributes for multiple elements of a patient sample are then used in conjunction with the PPM to so produce a patient sample specific dynamic pathway map (DPM)”), wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets (Vaske: para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute”; para [0079], “Figure 38 illustrates gene and miRNA expression patterns of molecular subtype and outcome prediction in HGS- OvCa. (a) Tumors from TCGA and Tothill et at. separated into four clusters, based on gene expression, (b) Using a training dataset, a prognostic gene signature was defined and applied to a test dataset. (c) Kaplan-Meier analysis of four independent expression profile datasets, comparing survival for predicted higher risk versus lower risk patients. Univariate Cox p-value for risk index included, (d) Tumors separated into three clusters, based on miRNA expression, overlapping with gene-based clusters as indicated, (e) Differences in patient survival among the three miRNA-based clusters.); and 


Vaske does not teach but Blenkiron does teach:
detecting RNA-induced silencing complex (RISC) activity in a tumor tissue of a patient; detecting the RISC activity in the patient; calculating from the omics data in the pathway model a RISC activity (Blenkiron: page 2, “Pre-miRNAs are exported from the nucleus by Exportin-5 [24], processed by the RNase III enzyme Dicer, and incorporated into an Argonaute-containing RNA-induced silencing complex (RISC) [25]. Within the silencing complex, miRNAs pair to the messages of protein-coding genes, usually through imperfect base-pairing with the 3'-untranslated region (3'UTR), thereby specifying the post-transcriptional repression of these target mRNAs [6,26]”; Abstract, “Results: Here we report the analysis of miRNA expression in 93 primary human breast tumors, using a bead-based flow cytometric miRNA expression profiling method. Of 309 human miRNAs assayed, we identify 133 miRNAs expressed in human breast and breast tumors. We used mRNA expression profiling to classify the breast tumors as luminal A, luminal B, basal-like, HER2+ and normal-like”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 8, Vaske and Blenkiron teach:
The method of claim 7 wherein the omics data comprise copy number data (Vaske: para [0014], “New computational approaches are needed to connect multiple genomic alterations such as copy number”), transcription level data (Vaske: para [0024], “transcription level, a translation level, or a protein activity, while the measured attributes are preferably a mutation, a differential genetic sequence object, a gene copy number, a transcription level”), and miRNA data (Vaske: para [0064], “Figure 23 illustrates an exemplary distribution of unsupervised clusters and survival curves of the patients of the MicMa cohort according to CNA, mRNA expression, DNA methylation and miRNA expression).

Regarding claim 9, Vaske and Blenkiron teach:
The method of claim 7 wherein the probabilistic graphical pathway model uses a plurality of factor graphs (Vaske: para [0034], “creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway, (iii) providing a biological sample from the individual wherein the biological sample comprises at least one endogenous entity comprised in one of the curated pathways”).

Regarding claim 10, Vaske does not teach but Blenkiron does teach:
The method of claim 9 wherein at least one of the plurality of factor graphs models RNA-induced silencing complex (RISC) comprising at least one of AGO1, AGO2, AGO3, and AGO4 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being  higher and DICER1 lower in ER- tumor samples (Figure 6)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 11, Vaske and Blenkiron teach:
The method of claim 7 wherein the probabilistic graphical pathway is PARADIGM (Vaske: para [0040],  “Figure 1 illustrates an overview of the PARADIGM method. PARADIGM uses a pathway schematic with functional genomic data to infer genetic activities that can be used for further downstream analysis”).

Regarding claim 18, Vaske teaches:
A computer system for omics analysis, comprising: an omics database informationally coupled to an analysis engine; wherein the omics database stores omics data of a patient (note: ‘omics’ refers to various disciplines in biology whose names end in the suffix -omics, such as genomics, proteomics, metabolomics, metagenomics, phenomics and transcriptomics; Vaske: para [0017], “We have collected high throughput data at several molecular levels derived from fresh frozen samples from primary tumors, matched blood, and with known micrometastases status, from approximately 110 breast cancer patients (further referred to as the MicMa dataset). These patients are part of a cohort of over 900 breast cancer cases with information about presence of disseminated tumor cells (DTC), long-term follow-up for recurrence and overall survival”; para [00292], “PARADIGM analysis can also be used to connect genomic alterations at multiple levels such as DNA methylation or copy number, mRNA and miRNA expression and can thus integrate any number of omics layers of data in each individual sample”); wherein the analysis engine is programmed to: 

(a) receive the omics data from the omics database (Vaske: para [0017], “We have collected high throughput data at several molecular levels derived from fresh frozen samples from primary tumors, matched blood, and with known micrometastases status, from approximately 110 breast cancer patients (further referred to as the MicMa dataset). These patients are part of a cohort of over 900 breast cancer cases with information about presence of disseminated tumor cells (DTC), long-term follow-up for recurrence and overall survival”; para [00292], “PARADIGM analysis can also be used to connect genomic alterations at multiple levels such as DNA methylation or copy number, mRNA and miRNA expression and can thus integrate any number of omics layers of data in each individual sample”); 

(c) wherein the probabilistic graphical pathway model has a plurality of pathway elements (Vaske: para [0034], “creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway, (iii) providing a biological sample from the individual wherein the biological sample comprises at least one endogenous entity comprised in one of the curated pathways”; para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute, where the pathway elements are cross-correlated and assigned specific influence levels on at least one pathway to so construct a probabilistic pathway model (PPM). Measured attributes for multiple elements of a patient sample are then used in conjunction with the PPM to so produce a patient sample specific dynamic pathway map (DPM)”), and wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs  (Vaske: para [0039], “The invention also provides a probabilistic graphical model (PGM) framework having an output that infers the molecular pathways altered in a patient sample, the PGM comprising a plurality of factor graphs, wherein the factor graphs represent integrated biological datasets”); and


Vaske does not teach but Blenkiron does teach:
(b) calculate, using the omics data and a probabilistic graphical pathway model a RISC activity (Blenkiron: page 2, “Pre-miRNAs are exported from the nucleus by Exportin-5 [24], processed by
the RNase III enzyme Dicer, and incorporated into an Argonaute-containing RNA-induced silencing complex (RISC) [25]. Within the silencing complex, miRNAs pair to the messages of protein-coding genes, usually through imperfect base-pairing with the 3'-untranslated region (3'UTR), thereby specifying the post-transcriptional repression of these target mRNAs [6,26]”; Abstract, “Results: Here we report the analysis of miRNA expression in 93 primary human breast tumors, using a bead-based flow cytometric miRNA expression profiling method. Of 309 human miRNAs assayed, we identify 133 miRNAs expressed in human breast and breast tumors. We used mRNA expression profiling to classify the breast tumors as luminal A, luminal B, basal-like, HER2+ and normal-like”); 

(d) wherein at least one of the factor graphs models the RISC and comprises at least one of AGO1, AGO2, AGO3, and AGO4 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of
DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being 
higher and DICER1 lower in ER- tumor samples (Figure 6).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 19, Vaske and Blenkiron teach:
The computer system of claim 18 wherein the omics data comprise copy number data (Vaske: para [0014], “New computational approaches are needed to connect multiple genomic alterations such as copy number”), transcription level data (Vaske: para [0024], “transcription level, a translation level, or a protein activity, while the measured attributes are preferably a mutation, a differential genetic sequence object, a gene copy number, a transcription level”), and miRNA data (Vaske: para [0064], “Figure 23 illustrates an exemplary distribution of unsupervised clusters and survival curves of the patients of the MicMa cohort according to CNA, mRNA expression, DNA methylation and miRNA expression).

Regarding claim 20, Vaske and Blenkiron teach:
The computer system of claim 18 wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets (Vaske: para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute, where the pathway elements are cross-correlated and assigned specific influence levels on at least one pathway to so construct a probabilistic pathway model (PPM). Measured attributes for multiple elements of a patient sample are then used in conjunction with the PPM to so produce a patient sample specific dynamic pathway map (DPM)”; para [0079], “Figure 38 illustrates gene and miRNA expression patterns of molecular subtype and outcome prediction in HGS- OvCa. (a) Tumors from TCGA and Tothill et at. separated into four clusters, based on gene expression, (b) Using a training dataset, a prognostic gene signature was defined and applied to a test dataset. (c) Kaplan-Meier analysis of four independent expression profile datasets, comparing survival for predicted higher risk versus lower risk patients. Univariate Cox p-value for risk index included, (d) Tumors separated into three clusters, based on miRNA expression, overlapping with gene-based clusters as indicated, (e) Differences in patient survival among the three miRNA-based clusters”).

Regarding claim 21, Vaske and Blenkiron teach:
The computer system of claim 18 wherein the probabilistic graphical pathway is PARADIGM (Vaske: para [0040],  “Figure 1 illustrates an overview of the PARADIGM method. PARADIGM uses a pathway schematic with functional genomic data to infer genetic activities that can be used for further downstream analysis”).

Regarding claim 22, Vaske does not teach but Blenkiron does teach:
The computer system of claim 18 wherein the factor graph that models the RISC comprises AGO2 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being higher and DICER1 lower in ER- tumor samples (Figure 6).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Regarding claim 23, Vaske does not teach but Blenkiron does teach:
The computer system of claim 18 wherein the factor graph that models the RISC comprises at least one of AGO1, AGO3, and AGO4 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being higher and DICER1 lower in ER- tumor samples (Figure 6).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Claims 5-6, 12-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/062505 (“Vaske”) in view of “MicroRNA expression profiling of human breast cancer identifies new markers of tumor subtype” (“Blenkiron”), further in view of “Argonaute 2 Expression Correlates with a Luminal B Breast Cancer Subtype and Induces Estrogen Receptor Alpha Isoform Variation” (“Conger”).
Regarding claim 5, Vaske and Blenkiron do not teach but Conger does teach:
The method of claim 1 further comprising comparing the quantified RISC activity with a threshold level  (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; the survival, death or relapse can be the threshold) .

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to a RISC threshold) and arrived at a probabilistic graphical pathway model with a RISC threshold. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).

Regarding claim 6, Vaske and Blenkiron do not teach but Conger does teach:
The method of claim 5 further comprising updating a patient record when the quantified RISC activity is above the threshold level or associating a clinical parameter with the quantified RISC activity (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;” the clinical outcome parameter associated with the RISC activity).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to associating a clinical parameter with the quantified RISC activity) and arrived at a probabilistic graphical pathway model with associating a clinical parameter with the quantified RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).

Regarding claim 12, Vaske and Blenkiron do not teach but Conger does teach:
The method of claim 7 further comprising comparing the quantified RISC activity with a threshold level (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; the survival, death or relapse can be the threshold).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to a RISC threshold) and arrived at a probabilistic graphical pathway model with a RISC threshold. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).


Regarding claim 13, Vaske and Blenkiron do not teach but Conger does teach:
The method of claim 12 further comprising updating a patient record when the quantified RISC activity is above the threshold level or associating a clinical parameter with the quantified RISC activity (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;” the clinical outcome parameter associated with the RISC activity).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to associating a clinical parameter with the quantified RISC activity) and arrived at a probabilistic graphical pathway model with associating a clinical parameter with the quantified RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).


Regarding claim 14, Vaske teaches:

obtaining omics data from a tumor tissue of the patient (note: ‘omics’ refers to various disciplines in biology whose names end in the suffix -omics, such as genomics, proteomics, metabolomics, metagenomics, phenomics and transcriptomics; Vaske: para [0017], “We have collected high throughput data at several molecular levels derived from fresh frozen samples from primary tumors, matched blood, and with known micrometastases status, from approximately 110 breast cancer patients (further referred to as the MicMa dataset). These patients are part of a cohort of over 900 breast cancer cases with information about presence of disseminated tumor cells (DTC), long-term follow-up for recurrence and overall survival”; para [00292], “PARADIGM analysis can also be used to connect genomic alterations at multiple levels such as DNA methylation or copy number, mRNA and miRNA expression and can thus integrate any number of omics layers of data in each individual sample”);

using a probabilistic graphical pathway model having a plurality of pathway element (Vaske: para [0034], “creating a matrix of integrated pathway activities (IPAs) for predicting a clinical outcome for an individual in need, the method comprising the steps of (i) providing a set of curated pathways, wherein the pathways comprise a plurality of entities; (ii) converting each curated pathway into a distinct probabilistic graphical model (PGM), wherein the PGM is derived from factor graphs of each curated pathway, (iii) providing a biological sample from the individual wherein the biological sample comprises at least one endogenous entity comprised in one of the curated pathways”; para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute, where the pathway elements are cross-correlated and assigned specific influence levels on at least one pathway to so construct a probabilistic pathway model (PPM). Measured attributes for multiple elements of a patient sample are then used in conjunction with the PPM to so produce a patient sample specific dynamic pathway map (DPM)”)s; 

wherein each of the pathway elements in the probabilistic graphical pathway model is represented by respective factor graphs (Vaske: para [0039], “The invention also provides a probabilistic graphical model (PGM) framework having an output that infers the molecular pathways altered in a patient sample, the PGM comprising a plurality of factor graphs, wherein the factor graphs represent integrated biological datasets”), ; and 


Vaske does not teach but Blenkiron does teach:
quantifying the RISC activity from the omics data (Blenkiron: page 2, “Pre-miRNAs are exported from the nucleus by Exportin-5 [24], processed by the RNase III enzyme Dicer, and incorporated into an Argonaute-containing RNA-induced silencing complex (RISC) [25]. Within the silencing complex, miRNAs pair to the messages of protein-coding genes, usually through imperfect base-pairing with the 3'-untranslated region (3'UTR), thereby specifying the post-transcriptional repression of these target mRNAs [6,26]”; Abstract, “Results: Here we report the analysis of miRNA expression in 93 primary human breast tumors, using a bead-based flow cytometric miRNA expression profiling method. Of 309 human miRNAs assayed, we identify 133 miRNAs expressed in human breast and breast tumors. We used mRNA expression profiling to classify the breast tumors as luminal A, luminal B, basal-like, HER2+ and normal-like”); 

and wherein at least one of the factor graphs models the RISC with AGO2 (Blenkiron: page 7, “As we found many changes in miRNA expression across the five clinical tumor subtypes we had defined above (Figure 2), we asked whether DICER1, DROSHA, DGCR8, AGO1, AGO2, AGO3 or AGO4 expression differs among these subgroups. We found significant changes in the expression of DICER1 (p < 0.001), which was low in the more aggressive basal-like, HER2+ and luminal B type tumors, and AGO2, which was high in basal-like, HER2+ and luminal B type tumors (Figure 6). We did not find significant changes in the expression of DROSHA, DGCR8, or any of the other AGO genes (Figure 6 and Additional data file 10). We also observed significant changes in AGO2, DICER1 and DROSHA expression in relation to ER status, with AGO2 and DROSHA being  higher and DICER1 lower in ER- tumor samples (Figure 6).”);


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske (directed to a probabilistic graphical pathway model) with Blenkiron (directed to quantifying RISC activity) and arrived at probabilistic graphical pathway model with quantifying RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “developing miRNA expression signatures as diagnostic tools for breast cancer” (Blenkiron page 9).

Vaske and Blenkiron do not teach but Conger does teach:
diagnosing the patient as having a decreased overall survival when decreased RISC-AGO2 activity is detected (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER+/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to associating a clinical parameter with the quantified RISC activity) and arrived at a probabilistic graphical pathway model with associating a clinical parameter with the quantified RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).

Regarding claim 15, Vaske, Blenkiron, and Conger teach:
The method of claim 14 wherein the omics data comprise copy number data (Vaske: para [0014], “New computational approaches are needed to connect multiple genomic alterations such as copy number”), transcription level data (Vaske: para [0024], “transcription level, a translation level, or a protein activity, while the measured attributes are preferably a mutation, a differential genetic sequence object, a gene copy number, a transcription level”), and miRNA data (Vaske: para [0064], “Figure 23 illustrates an exemplary distribution of unsupervised clusters and survival curves of the patients of the MicMa cohort according to CNA, mRNA expression, DNA methylation and miRNA expression).

Regarding claim 16, Vaske, Blenkiron, and Conger teach:
The method of claim 14 wherein the probabilistic graphical pathway model uses a priori known miRNA and respective miRNA targets (Vaske: para [0020], “The inventors have discovered various systems and methods of pathway analysis that allow for integration of multiple attributes of multiple pathway elements (typically of one or more pathways) where at least one pathway element has an a priori known attribute, where at least another pathway element has an assumed attribute”; para [0079], “Figure 38 illustrates gene and miRNA expression patterns of molecular subtype and outcome prediction in HGS- OvCa. (a) Tumors from TCGA and Tothill et at. separated into four clusters, based on gene expression, (b) Using a training dataset, a prognostic gene signature was defined and applied to a test dataset. (c) Kaplan-Meier analysis of four independent expression profile datasets, comparing survival for predicted higher risk versus lower risk patients. Univariate Cox p-value for risk index included, (d) Tumors separated into three clusters, based on miRNA expression, overlapping with gene-based clusters as indicated, (e) Differences in patient survival among the three miRNA-based clusters.).

Regarding claim 17, Vaske, Blenkiron, and Conger teach:
The method of claim 14 wherein the probabilistic graphical pathway is PARADIGM (Vaske: para [0040],  “Figure 1 illustrates an overview of the PARADIGM method. PARADIGM uses a pathway schematic with functional genomic data to infer genetic activities that can be used for further downstream analysis”).

Regarding claim 24, Vaske and Blenkiron do not teach but Conger does teach:
The computer system of claim 18 wherein the analysis engine is further programmed to compare the quantified RISC activity with a threshold level (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(C) Forest plot of univariate Cox analysis of AGO2 expression in breast tumor samples, correlation of AGO2 expression and clinical outcome;”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; the survival, death or relapse can be the threshold).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to a RISC threshold) and arrived at a probabilistic graphical pathway model with a RISC threshold. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).


Regarding claim 25, Vaske and Blenkiron do not teach but Conger does teach:
The computer system of claim 24 wherein the analysis engine is further programmed to update a patient record when the quantified RISC activity is above the threshold level or to associate a clinical parameter with the quantified RISC activity (Conger: pages 2-3, “Analysis of next generation deep sequencing of breast cancer invasive carcinoma gene expression was derived from The Cancer Genome Atlas (TCGA) data portal and viewed in the UCSC Cancer Genomics Browser [19–22]. AGO2 gene expression strongly correlated with the more aggressive and invasive basal-like breast cancer phenotypes and was inversely associated with ER  status (Figure 1A,B). Interestingly, tumor samples with a breast tumor type categorized as luminal B (Figure 1A) and an ER +/PGR􀀀 receptor status (Figure 1B) demonstrated high AGO2 expression levels compared to samples with luminal A/ER +/PGR+ receptor status. Clinically, luminal B tumor types can be categorized as having altered estrogen signaling pathways and an ER +/PGR+ phenotype [23]. To further determine the clinical significance of AGO2 expression in breast tumors, univariate Cox analysis was performed on breast tumor data obtained from the Breast Cancer Gene-Expression Miner V3.0 [24,25]. Increased AGO2 expression was associated with a negative clinical outcome for ER + but not for ER 􀀀 tumor types (Table 1). High levels of AGO2 significantly correlated with an increased hazard ratio and any event of relapse (AE) free survival (Figure 1C). Furthermore, Kaplan–Meier analysis of AGO2 expression correlated with a poor prognosis for recurrence free survival in ER + breast tumors but not in ER α- tumor samples (Figure 1D). These data illustrate an association between AGO2 expression in ERα + tumors, and suggest AGO2 expression has a negative correlation with survival in ERα + tumors”; Figure 1, “Argonaute 2 (AGO2) expression correlates with poor prognosis in estrogen receptor alpha positive (ER +) breast cancer tumor samples. RNA deep sequencing of The Cancer Genome Atlas (TCGA) breast cancer samples were analyzed for AGO2 expression in correlation with (A) molecular subtype and (B) receptor status based on clinical scoring. Red indicates high gene expression levels and green indicates low gene expression”, “(D) Kaplan–Meier analysis of AGO2 expression in ERα + and ERα- tumor samples with correlation with recurrence free survival for pooled breast cancer obtained from Breast Cancer Gene-Expression Miner v3.0. AE: number of events associated with survival, death or relapse; HR: hazard ratio”; Table 1, “AGO2 expression is inversely related to breast cancer clinical prognosis in ERα + tumors but not ER α- tumors”; the probability of recurrence free survival is the threshold, which is the clinical parameter associate with the RISC activity).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vaske and Blenkiron (directed to a probabilistic graphical pathway model) with Conger (directed to associating a clinical parameter with the quantified RISC activity) and arrived at a probabilistic graphical pathway model with associating a clinical parameter with the quantified RISC activity. One of ordinary skill in the art would have been motivated to make such a combination for “Targeted analysis of prognostic gene expression for AGO2, amongst a cohort of breast tumor samples” (Conger: page 10).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Common genetic polymorphisms of microRNA biogenesis pathway genes and breast cancer survival”: used genotype data available from a previously conducted case–control study to investigate association between common genetic variations in miRNA biogenesis pathway genes and breast cancer survival.
US 2017/0356903 A1: Methods and compositions are provided to identify oligonucleotide probes that can detect various targets of interest.
US 20170107577 A1: this invention relates to methods of determining the aggressiveness of cancers, prognosis of cancers and/or predicting responsiveness to anti-cancer therapy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148